Name: Commission Regulation (EEC) No 3669/86 of 1 December 1986 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  prices;  trade policy
 Date Published: nan

 No L 339/16 Official Journal of the European Communities 2. 12. 86 COMMISSION REGULATION (EEC) No 3669/86 of 1 December 1986 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 , of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 6 (7) thereof, Whereas Article 3 of Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 3790/85 (4), lays down that the intervention price is to apply to butter delivered to a cold storage depot not further from the place where it was stored than a distance to be determined ; whereas, if the cold storage depot to which the butter is delivered is situated at a distance greater than that maximum distance, the additional transport charges, to be determined at a flat rate, are to be borne by the intervention agency ; Whereas Commission Regulation (EEC) No 685/69 (*), as last amended by Regulation (EEC) No 1836/86 (% fixed the maximum distance in question at 100 kilometres ; whereas experience has shown that this maximum distance is inadequate to enable the intervention agencies to manage access to public storage depots under the best possible conditions ; whereas this distance should be increased to 350 kilometres ; Whereas the Management Committee for Milk Products has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 In Article 8 to Regulation (EEC) No 685/69, ' 100 km' is hereby replaced by '350 km'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. \ Done at Brussels, 1 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 119, 8 . 5. 1986, p. 19 . (3) OJ No L 169, 18 . 7. 1968, p. 1 . (4) OJ No L 367, 31 . 12. 1985, p. 5. 0 OJ No L 90, 15. 4. 1969, p. 12. $ OJ No L 158 , 13 . 6 . 1986, p. 57.